DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-34 are pending.
Specification
The disclosure is objected to because of the following informalities:
The title of the Disclosure has been misspelled as “Expandalbe Anode Assembly”. It appears the title should instead read “Expandable Anode Assembly”.  
Appropriate correction is required.
Claim Objections
Claims 3, 10 and 30 are objected to because of the following informalities:  
In claim 3, line 3, there is an extraneous “and” before the phrase “the anode is attached”.  
In claim 10, line 2, “kg/m3” should read “kg/m3”.
In claim 30, line 5, “to measuring apparatus” should read “to a measuring apparatus”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the first and second flexible enclosures" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 28 has been interpreted as being dependent on claim 25.
Claim 30 is indefinite because it is written as dependent upon itself. For examination purposes, claim 30 has been interpreted as being dependent upon claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 33-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glass et al. (GB 2389591), hereinafter Glass ‘591.
Regarding claim 33, Glass ‘591 teaches an anode assembly for insertion in a gap between a section of a reinforced concrete structure and another solid structure (see e.g. Page 2, lines 18-19), wherein the anode assembly comprises a flexible enclosure (“resilient tube” which can be the body of deformable material; see e.g. Glass ‘591 Page 3, lines 14-17, and Page 4, lines 12-14); a compressible material (a “compressed resilient member” which may be a foamed polymer is constrained by the tube, the foamed polymer being the “deformable fluid” that is contained in the “body of deformable material”; see e.g. Page 3, lines 14-17, and Page 4, lines 12-13) sealed within the flexible enclosure under air-evacuated conditions (the compressed member is constrained by the tube which is “deflated and sealed”; see e.g. Page 4, lines 12-15), and an anode attached to an exterior surface of the flexible enclosure (see e.g. Page 2, line 20-21) for protecting a steel reinforcement in the reinforced concrete structure (see e.g. Page 1, lines 2-3, and Page 2, lines 26-28), whereby in use, the compressible material expands to press the anode into contact with a surface of the reinforced concrete structure (see e.g. Page 2, lines 21-23, and Page 4, lines 1-2) when air is caused to re-enter the flexible enclosure (the compressed member is expandable upon removal of the constraint, here being the deflated and sealed tube which can then be punctured; see e.g. Page 4, lines 12-15).  
Regarding claim 34, Glass ‘591 teaches a method of producing an anode assembly adapted for insertion into a gap between a section of a reinforced concrete .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-7, 13-17, 20-21, 24-29 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass ‘591 in view of Bennett et al. (“Cathodic Protection of Concrete Bridges: A Manual of Practice”, Strategic Highway Research Program, 1993), hereinafter Bennett, and Glass et al. (U.S. 2015/0284860), hereinafter Glass ‘860; claims 4-5 and 7 being evidenced by Cole-Parmer (“Tygon® Lab (R-3603) Tubing”, Cole-Parmer-, 2020), claim 7 being evidenced by Merriam-Webster (Definition of “heat-seal”, Merriam-Webster.com), and claim 17 being evidenced by Encyclopedia Britannica (“Elastomer”, Encyclopedia Britannica, Inc., 2019) and Hitzler (“Technical Data Sheet—Blu-Tack”, Bostik Australia, 2015).
Regarding claim 1, Glass ‘591 teaches an anode assembly for insertion in a gap between a section of a reinforced concrete structure and another solid structure (see e.g. Page 2, lines 18-19), comprising an expandable member (“body of deformable material” which can expand, see e.g. Page 2, line 21 and Page 3, lines 14-16), an anode attached to the expandable member (see e.g. Page 2, lines 20-21) for protecting a steel reinforcement in the reinforced concrete structure (see e.g. Page 1, lines 2-3, and Page 2, lines 26-28), and an anode connector connected to the anode assembly (“non sacrificial conductor”, see e.g. Page 5, lines 3-4), whereby in use, the anode 
Glass ‘591 does not explicitly teach the anode assembly being part of an array of anode assemblies and the anode connector interconnecting the array of anode assemblies. Glass ‘591 does however teach that the concrete sections where the anode assembly is to be inserted are often heavily reinforced (see e.g. Page 2, lines 4-5 and 14-16).
Bennett relates to cathodic protection systems of reinforced concrete (see e.g. Page 3, 1st Paragraph), and teaches that anodes should be designed to provide a uniform distribution of current to the protected steel (see e.g. Page 26, 4th paragraph, line 1). This could ideally be satisfied by an anode overlay or coating that uniformly covers the entire concrete surface, but is more practically accomplished by a series of properly spaced discrete anodes (see e.g. Page 26, 4th paragraph, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode assembly taught by Glass ‘591 to form an array of discrete anodes as taught by Bennett as a practical way to provide uniform current distribution to all the steel reinforcements along an entire concrete gap.
Glass ‘591 in view of Bennett does not explicitly teach the anode connector interconnecting the array of anode assemblies. Glass ‘591 does however teach that 
Glass ‘860 teaches a method and system for protecting steel in reinforced concrete (see e.g. Abstract), comprising an array of discrete anodes which are connected individually or as an array or string of anodes (see e.g. Figs. 5 and 11, Paragraph 0079, lines 2-7, and Paragraph 0098, lines 2-10). 
KSR Rational E states that it may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. There are limited number of ways that the anode assemblies can be connected to a current supply, namely individually or by being connected in a string, as taught by Glass ‘860. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the array of anode assemblies taught by Glass ‘591 in view of Bennett to have the anode connecter interconnecting the array of anode assemblies as taught by Glass ‘860 as one of two ways to provide electrical connection to each anode which has a reasonable expectation of success. 
Regarding claim 2, Glass ‘591 in view of Bennett and Glass ‘860 teaches the expandable member of each anode assembly comprising a compressed compressible material (see e.g. Glass ‘591 Page 4, lines 12-13), and the compressible material of each anode assembly being configured to expand so as to press the anode into contact with a surface of the reinforces concrete structure (see e.g. Glass ‘591 Page 4, lines 1-2).
Regarding claim 3, Glass ‘591 in view of Bennett and Glass ‘860 teaches each anode assembly comprising a flexible enclosure (“resilient tube” which can be the body 
Regarding claim 4, Glass ‘591 in view of Bennett and Glass ‘860 teaches the flexible enclosure being made of a plastic material (the tube can be “TygonTM R-3603”, see e.g. Glass ‘591 Page 4, line 14, which is made of plastic, as evidenced by Cole-Parmer, see e.g. Page 2 under “Physical Characteristics and Composition”).
Regarding claim 5, Glass ‘591 in view of Bennett and Glass ‘860 teaches the flexible enclosure being made of a thermoplastic material (TygonTM R-3603 is a thermoplastic, as evidenced by Cole-Parmer, see e.g. Page 2 under “Physical Characteristics and Composition”).
Regarding claim 6, Glass ‘591 in view of Bennett and Glass ‘860 teaches the flexible enclosure comprising an air-impermeable layer (the tube is “deflated and 
Regarding claim 7, Glass ‘591 in view of Bennett and Glass ‘860 teaches the flexible enclosure comprising a heat-sealable material (heat sealing is defined as uniting two or more thermoplastic surfaces by heat and pressure, as evidenced by the Merriam-Webster definition of “heat-seal”; TygonTM R-3603 is a thermoplastic, as evidenced by Cole-Parmer, see e.g. Page 2 under “Physical Characteristics and Composition”, and is therefore heat-sealable).
Regarding claim 13, Glass ‘591 in view of Bennett and Glass ‘860 teaches each anode being a discrete anode (see e.g. Bennet Page 26, 4th paragraph, lines 3-4) and the anode connector of each anode being interconnected via an interconnecting conductor (see e.g. Figs. 5 and 11 of Glass ‘860, connecting wires 46 and 87 which respectively connect to anodes 45 and 85/86).
Regarding claim 14, Glass ‘591 in view of Bennett and Glass ‘860 teaches each anode being an inert anode for use in an impressed current cathodic protection treatment or a sacrificial anode for use in a sacrificial cathodic protection treatment (see e.g. Glass ‘591 Page 4, lines 23-25, and Page 1, lines 8-11 and 16-19).
Regarding claim 15, Glass ‘591 in view of Bennett and Glass ‘860 teaches an anode assembly comprising a second anode attached to the expandable member opposite the attached anode (see e.g. Glass ‘591 Fig. 4, zinc sheet anodes 21, Page 8, lines 14-15).  
Regarding claim 16, Glass ‘591 in view of Bennett and Glass ‘860 teaches the anode assembly comprising a second anode attached to the expandable member 
Regarding claim 17, Glass ‘591 in view of Bennett and Glass ‘860 teaches the anode being attached to the expandable member using an elastomeric adhesive (“blue tac” may be used as an adhesive to attach the anode, see e.g. Glass ‘591 Page 6, lines 19-24; an elastomer is any rubbery material composed of polymers that is capable or returning to its original shape after being stretched, as evidenced by Encyclopedia Britannica, see e.g. Page 1, lines 1-4; blue tac, or Blu-Tack, is a pliable reusable plastic adhesive with a synthetic polymer base which can be stretched and subsequently re-rolled, as evidenced by Hitzler, see e.g. Pages 1 and 2, and therefore meets the definition of an elastomer).  
Regarding claim 20, Glass ‘591 in view of Bennett and Glass ‘860 teaches each anode measuring 60 mm by 140 mm (see e.g. Glass ‘591 Page 8, lines 14-15).
Regarding claim 21, Glass ‘591 in view of Bennett and Glass ‘860 teaches each anode assembly has a maximum thickness in an unexpanded state of at most 8 mm to about 100 mm (the assembly must be able to be inserted into the gap between the section of concrete and the structure, which ranges from at least 8 mm to at most 100 mm; see e.g. Glass ‘591 Page 3, lines 24-27), overlapping with the claimed range of the present invention. MPEP § 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Regarding claim 25, Glass ‘591 in view of Bennett and Glass ‘860 teaches an anode assembly comprising a first compressible material and a second compressed material (see e.g. Glass ‘591 Fig. 2, polymer strips 11; Page 7, lines 14-15), whereby in use, the at least one anode assembly is inserted into the gap between the section of the reinforced concrete structure and the solid structure with the compressible materials in a compressed state (see e.g. Glass ‘591 Page 5, lines 27-28), the first and second compressible materials being configured to expand so as to press the anode into contact with a surface of the concrete structure (see e.g. Glass ‘591 Fig. 2, anode materials 13 pressed against the concrete walls of joint 19; Page 7, lines 20-21).
Glass ‘591 in view of Bennett and Glass ‘860 does not explicitly teach the first and second compressible materials each being sealed within a first and second flexible enclosure under air-evacuated conditions, and the expansion of the compressible materials occurring when air is caused to re-enter the first and/or second flexible materials.
Glass ‘591 does however teach that the expansion of the deformable material can be effected by a flexible enclosure (“resilient tube”, see e.g. Glass ‘591 Page 3, lines 14-17, and Page 4, lines 12-14) which holds a compressible material (“compressed resilient member”; see e.g. Glass ‘591 Page 4, line 12) which is restrained by the “deflated and sealed” enclosure (see e.g. Glass ‘591 Page 4, line 15) and expandable upon release of the restraint, particularly by puncturing of the enclosure (see e.g. Glass ‘591 Page 4, lines 12-15), essentially causing air to re-enter the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode assembly taught by Glass ‘591 in view of Bennett and Glass ‘860 to have each of the compressible materials sealed within their own flexible enclosures to allow for expansion of both materials to accommodate for irregular and very wide concrete joints.
Regarding claim 26, Glass ‘591 in view of Bennett and Glass ‘860 teaches the first flexible enclosure being attached to the second flexible enclosure (the deformable members are attached and therefore the flexible enclosures as taught in regards to claim 25 would be attached; see e.g. Glass ‘591 Page 6, lines 16-17).  
Regarding claim 27, Glass ‘591 in view of Bennett and Glass ‘860 teaches the first flexible enclosure being attached to the second flexible enclosure by an adhesive (the deformable members are attached by an adhesive and therefore the flexible enclosures as taught in regards to claim 25 would be attached by an adhesive; see e.g. Glass ‘591 Page 6, lines 16-17).  
Regarding claim 28, Glass ‘591 in view of Bennett and Glass ‘860 teaches a first and a second anode, wherein the a first and second anodes are attached on corresponding exterior surfaces of the first and second flexible enclosures, facing away from one another (see e.g. Glass ‘591 Fig. 2, two anode materials 13 against the walls of concrete joint 19; Page 8, lines 14-15, and Page 4, lines 24-25).  

It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the array of anode assemblies taught by Regarding claim 29, Glass ‘591 in view of Bennet and Glass ‘860 to comprise at least 3 anode assemblies in cases where the reinforced concrete gap is greater than 3 ft. long.
Regarding claim 31, Glass ‘591 in view of Bennett and Glass ‘860 teaches the anode assemblies being arranged at a density of about 3 anode assemblies per square meter (see e.g. Bennet Page 26, 4th paragraph, lines 4-6, the discrete anodes are taught arranged with about 12 in spacing)
Regarding claim 32, Glass ‘591 in view of Bennett and Glass ‘860 teaches a structure comprising a gap between a section of a reinforced concrete structure and another solid structure the structure containing in the gap the array of anode assemblies according to claim 1 (see e.g. Glass ‘591 Fig. 2, concrete joint 19 comprising the anode assembly; Page 7, lines 12-13).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass ‘591 in view of Bennett and Glass ‘860, as applied to claim 3 above, further in view of Glass et al. (U.S. 2012/0111736), hereinafter Glass ‘736.
Regarding claim 8, Glass ‘591 in view of Bennett and Glass ‘860 teaches all the elements of the invention of claim 3 as stated above. Glass ‘591 in view of Bennett and 
Glass ‘736 teaches a sacrificial anode assembly for corrosion protection in concrete (see e.g. Abstract), that utilizes a plastic bag for storage from which air is removed under vacuum, the bag being subsequently sealed (see e.g. Paragraph 0031, line 4-Paragraph 0032, line 4), similar to the deflated and sealed tube taught by Glass ‘591 (see e.g. Glass ‘591 Page 4, line 15). This bag has at least one dimpled surface to facilitates air flow out of the bag (see e.g. Paragraph 0032, lines 6-8), thereby easing this vacuum packing process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible enclosure taught by Glass ‘591 in view of Bennett and Glass ‘860 to include a dimpled inner surface as taught by Glass ‘736, to facilitate the process of deflating the enclosure by allowing air to flow out more quickly.
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass ‘591 in view of Bennett and Glass ‘860, as applied to claim 2 above, further in view of Pethrick (“Composites” in Polymer Science and Technology for Scientists and Engineers, 2010).
Regarding claim 9, Glass ‘591 in view of Bennett and Glass ‘860 teaches all the elements of the invention of claim 2 as stated above. Glass ‘591 in view of Bennett and Glass ‘860 further teaches the compressible material being a foamed material (see e.g. Glass ‘591 Page 4, line 13). Glass ‘591 in view of Bennett and Glass ‘860 does not explicitly teach the foamed material being open cell.
rd Paragraph, lines 7-8), which is the same material taught by Glass ‘591 (see e.g. Glass ‘591 Page 3, lines 12-13), and teaches that in order for the foam to be compressible it is necessary for it to be open celled (see e.g. Page 151, 3rd Paragraph, lines 7-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foamed material taught by Glass ‘591 in view of Bennett and Glass ‘860 to be an open cell foam as taught by Pethrick to provide the desired compressibility.
Regarding claim 11, Glass ‘591 in view of Bennett, Glass ‘860 and Pethrick teaches the open cell foamed material comprising a polyurethane (see e.g. Glass ‘591 Page 3, lines 12-13).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass ‘591 in view of Bennett, Glass ‘860 and Pethrick, as applied to claim 9 above, further in view of Drobny (“Processing Methods Applicable to Thermoplastic Elastomers” in Handbook of Thermoplastic Elastomers, 2007). 
Regarding claim 10, Glass ‘591 in view of Bennett, Glass ‘860 and Pethrick teaches all the elements of the invention of claim 9 as stated above. Glass ‘591 in view of Bennett, Glass ‘860 and Pethrick does not teach the open cell foamed material having a density of greater than 30 kg/m3. 
Drobny teaches that polymer foam densities range from about 1.6-960 kg/m3, and higher density polymer foams, greater than a low density of about 30 kg/m3, are required for structural, load-bearing applications (see e.g. Page 121, Col. 2, lines 18-24). The polymer foam taught by Glass ‘591 must bear the load of the anode as it 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the open cell foamed material taught by Glass ‘591 in view of Bennett, Glass ‘860 and Pethrick to have a density of greater than 30 kg/m3 as taught by Drobny in order to improve its load bearing capability.
Claim 12,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass ‘591 in view of Bennett and Glass ‘860, as applied to claim 3 above, further in view of Troughton (“Heat Sealing” in Handbook of Plastics Joining, William Andrew Publishing, 2009, Pages 121-126).
Regarding claim 12, Glass ‘591 in view of Bennett and Glass ‘860 teaches all the elements of the invention of claim 3 as stated above. Glass ‘591 in view of Bennett and Glass ‘860 does not explicitly teach the flexible enclosure comprising a heat seal for sealing the compressible material inside the flexible enclosure. Glass ‘591 does however teach the flexible enclosure being sealed (see e.g. Glass ‘591 Page 4, line 14) and comprising TygonTM R-3603” (see e.g. Glass ‘591 Page 4, line 14), which is a thermoplastic (as evidenced by Cole-Parmer cited above in regards to claim 7), and therefore heat-sealable (as evidenced by the Merriam-Webster definition of “heat-seal” cited above in regards to claim 7). 
Troughton teaches that heat sealing used for thermoplastic films (see e.g. Page 121, Col. 1, line 1) provides many advantages such as the lack of need for an adhesive or other additional consumable, the ability to produce peelable and pierceable seals, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible enclosure taught by Glass ‘591 in view of Bennett and Glass ‘860 to be heat sealed as taught by Troughton in order provide a cost-effective seal for the enclosure without an additional consumable that is capable of being punctured as desired by Glass ‘591 (see e.g. Glass ‘591, Page 4, lines 15).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass ‘591 in view of Bennett and Glass ‘860, as applied to claim 1 above, further in view of Deiss (U.S. Patent No. 8,541,084).
Regarding claim 18, Glass ‘591 in view of Bennett and Glass ‘860 teaches all the elements of the invention of claim 1 as stated above. Glass ‘591 in view of Bennett and Glass ‘860 does not teach a ratio of unexpanded to expanded assembly thickness being at least 1:2.
Deiss teaches a foam strip for sealing a joint (see e.g. Abstract). This foam strip is pre-compressed to preferably 5 to 10 times less than its expanded state, and in use only utilizes about half of this expansion to ensure that the foam will rest securely against the opposing sealed surfaces (see e.g. Col. 4, lines 22-28). Glass ‘591 teaches the desire for the deformable material to keep the anode proximate the concrete surface, allowing for concrete movement such as expansion and contraction dues to concrete movement (see e.g. Glass ‘591, Page 2, lines 25-27), showing an example 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly taught by Glass ‘591 in view of Bennett and Glass ‘860 have a ratio of the unexpanded thickness to be 5 to 10 times that of the expanded thickness as taught by Deiss to allow for the anode to remain pressed against the concrete in cases of expansion and contraction of the gap.
Regarding claim 19, Glass ‘591 in view of Bennett and Glass ‘860 and Deiss teaches the ratio of unexpanded to expanded assembly thickness being from about 1:5 to about 1:10 (see e.g. Deiss, Col. 4, lines 22-25).  
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass ‘591 in view of Bennett and Glass ‘860, as applied to claim 1 above, further in view of Tarrant et al. (U.S. 2012/0152732), hereinafter Tarrant. 
Regarding claim 22, Glass ‘591 in view of Bennett and Glass ‘860 teaches all the elements of the invention of claim 1 as stated above. Glass ‘591 in view of Bennett and Glass ‘860 further teaches the anode material comprising zinc, particularly when it is a sacrificial anode (see e.g. Page 5, lines 6-7). 
Glass ‘591 in view of Bennett and Glass ‘860 does not teach anode comprising a first and a second layer of anode material, the anode connector extending between the first and second layers of anode material, thereby forming a connection with the anode.
Tarrant teaches a discrete sacrificial zinc anode (see e.g. Abstract), comprising a first layer and second layer of anode material (see e.g. Fig. 2, upper and lower plates 12 and 14; Paragraph 0026, lines 1-5). This two layer structure allows for the zinc anodes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode taught by Glass ‘591 in view of Bennett and Glass ‘860 to comprise at least two layers of anode material as taught by Tarrant in order to the zinc material to be placed at the surface of the anode assembly for optimal ion transfer.
Tarrant further teaches a fastener extending between the two layers to provide an electrical connection between the two layers and an electrically conducting wire that may extend between the two layers (see e.g. Fig. 4, electrically conducting wire 30; Paragraph 0026, lines 5-7, and Paragraph 0034, lines 3-3-6). Providing the wire between the two plates allows a gap to be formed which can receive corrosion products without the need for an additional element such as a washer (see e.g. Paragraph 0026, lines 11-13, and Paragraph 0034, lines 2-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode taught by Glass ‘591 in view of Bennett, Glass ’860 and Tarrant to have the anode connecting wire extending .
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass ‘591 in view of Bennett, Glass ‘860 and Tarrant, as applied to claim 22 above, further in view of Giorgini (U.S. Patent No. 7,998,321). 
Glass ‘591 in view of Bennett, Glass ‘860 and Tarrant teaches all the elements of the invention of claim 22 as stated above. Glass ‘591 in view of Bennett, Glass ‘860 and Tarrant does not teach the first and second layers being welded together, thereby securing the anode connector therebetween, instead teaching the layers being connected by a fastener, which provides electrical connection between the layers (see e.g. Tarrant Fig. 2, fastener 18; Paragraph 0026, lines 3-7). Glass ‘591 similarly teaches the anode connector maintaining electrical continuity throughout the anode material, especially when it is sacrificial (see e.g. Glass ‘591 Page 6, lines 24-26).
Giorgini teaches a sacrificial anode assembly for cathodic protection of a steel reinforced structure (see e.g. Abstract), consisting of two zinc sheets which are secured to an electrically conductive band and then two each other by spot welding, thereby securing the conductive band between the two sheets (see e.g. Figs. 2 and 3, zinc sheets 15 and 16 joined by welding points W around conductive band 13; Col. 2, lines 31-42), the conductive band serving as the electrical link for charge transfer between the anode assembly and the steel reinforcement (see e.g. Col. 2, lines 24-31).
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results may be obvious”. Giorgini shows spot welding being used to connect an anode assembly in a similar configuration as that taught 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second layers of anode material taught by Glass ‘591 in view of Bennett, Glass ‘860 and Tarrant to be welded together as an alternate means of connecting the anodes to provide electrical continuity which would have a reasonable expectation of success as taught by Giorgini.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass ‘591 in view of Bennett and Glass ‘860, as applied to claim 1 above, further in view of Webb (U.S. Patent No. 5,183,694), as evidenced by Silvion (“Type WE10 Ag/AgCl 0.5 M KCl Embeddable Reference Electrode for Use in Concrete”, Silvion Limited ,2020), Biron (“Detailed Accounts of Thermoplastic Resins” in Thermoplastics and Thermoplastic Composites (3rd Edition), Elsevier, 2018), and Higgins (“Some Fundamental Chemistry” in Engineering Metallurgy-Applied Physical Metallurgy (6th Edition), Elsevier, 1993). 
Regarding claim 30, Glass ‘591 in view of Bennett and Glass ‘860 teaches all the elements of the invention of claim 1 as stated above. Glass ‘591 in view of Bennett and Glass ‘860 does not teach at least one of the anode assemblies comprising a reference electrode mounted to and electrically isolated from the anode, and a reference electrode conductor for connecting the reference electrode to a measuring apparatus, the reference electrode conductor being electrically isolated from the anode.  
Webb teaches an apparatus for inhibiting corrosion of reinforcements in a structure consisting of multiple anodes arranged adjacent to the surface of the structure th Paragraph, lines 6-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the array of anodes taught by Glass ‘591 in view of Bennett and Glass ‘860 to comprise an embedded reference electrode system as taught by Webb to provide an integral means of monitoring the cathodic protection system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795